DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, JP 2000248466, JP 2001146629, JP 2004075672, JP 2012112052, JP H06228876, JP H11335303, KR 2010089367, JP 20110017263, WO 0022218, WO 03084836, and WO 9220594, listed as foreign references 7-11, 13, 15-17, 19, and 21 respectively, could not be considered because the text was too small/blurry and difficult to read. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreher (US 8,980,816, cited on the IDS dated 4/23/2019, hereinafter referred to as Document 1.).
Regarding claim 1, Document 1 meets the claimed, a process for coforming a plurality of soluble filaments and a plurality of solid additives (Document 1 col. 2 lines 4-17 teach forming a fiber and particle material) the process comprising the steps of: a. spinning (Document 1 col. 2 lines 4-17 teach spinning) a plurality of soluble filaments (Document 1 col. 1 lines 62-65 teach the fibers are water-soluble) from one or more dies (Document 1 col. 48 lines 4-7 teach spinning the filament-forming composition in a die 50)  b. commingling the plurality of soluble filaments with a plurality of solid additives at a formation zone on a collection device such that the plurality of solid additives are dispersed in the plurality of soluble filaments and (Document 1 col. 50 line 50 - col. 51 line 67 teaches that layer of fiber is formed at a formation zone on a collection belt 60 and then particles (solid additives) are spread (dispersed) over the fiber layer, then another layer is added) such that a composite structure comprising commingled soluble filaments and solid additives is formed (Document 1 col. 51 lines 60-63 teach a fibrous structure results from the particles (solid additives) and filament being collected, the broadest reasonable interpretation of comingled includes the particles being spread in the pockets between the layers as described in col. 51 lines 50-64.)
Regarding claim 2, Document 1 meets the claimed, the process according to Claim 1 wherein the step of spinning further comprises a step of providing a filament-forming composition comprising one or more filament-forming materials to the one or more dies (Document 1 col. 2 lines 4-17 teach a fibrous element forming composition and a filament forming material are spun.)
 the process according to Claim 1 wherein the step of commingling comprises introducing the solid additives into the plurality of soluble filaments between at least one of the dies and the collection device (Document 1 col. 50 line 50 - col. 51 line 67 teaches that layer of fiber is formed at a formation zone on a collection belt 60 and then particles (solid additives) are spread (dispersed) over the fiber layer.)
Regarding claim 4, Document 1 meets the claimed, the process according to Claim 1 wherein the soluble filaments comprise filament forming material which is a polymer (Document 1 col. 17 lines 30-34 and col. 18 teach polymers are used as the filament-forming material.)
Regarding claim 5, Document 1 meets the claimed, the process according to Claim 4 wherein the polymer comprises polyvinyl alcohol (Document 1 col. 17 lines 61-65 teach polyvinyl alcohol is used as a polymer in the filament forming material.)
Regarding claim 6, Document 1 meets the claimed, the process according to Claim 1 wherein at least one of the soluble filaments comprises one or more active agents present within the filament (Document 1 col. 48 lines 1-10 teach an active agent in the fiber.)
Regarding claim 7, Document 1 meets the claimed, the process according to Claim 6 wherein at least one of the one or more active agents comprises a surfactant (Document 1 col. 21 lines 27-30 teach he active agent is a surfactant.)
Regarding claim 8, Document 1 meets the claimed, the process according to Claim 1 wherein the solid additives comprise particles (Document 1 col. 2 lines 4-17 teach a particle.)
the process according to Claim 8 wherein the particles comprise water-soluble particles (Document 1 col. 14 lines 26-28 teach the particles may be water-soluble.)
Regarding claim 10, Document 1 meets the claimed, the process according to Claim 8 wherein the particles comprise water-insoluble particles (Document 1 col. 14 lines 26-28 teach the particles may be water-insoluble.)
Regarding claim 15, Document 1 meets the claimed, the process according to Claim 8 wherein the particles comprise at least one active agent- containing particle (Document 1 col. 1 lines 23-25 teach a surfactant (active agent) particle.)
Regarding claim 19, Document 1 meets the claimed, the process according to Claim 1 wherein the process further comprises one or more converting operations selected from the group consisting of: slitting, stacking, calendering, treating with optional ingredients, die cutting, printing, packaging, mechanical plybonding, chemical plybonding, and combinations thereof (Document 1 col. 12 lines 26-37 teach stacking plies of the fiber on each other to form a structure.)
Regarding claim 20, Document 1 meets the claimed, the process according to Claim 19 wherein the one or more converting operations yields a consumer useable saleable unit (Document 1 col. 12 lines 26-37 teach the composite product is formed from the stacking operation.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 modified by Joseph (US 2020/0115833).
Regarding claim 11, Document 1 does not meet the claimed, the process according to Claim 8 wherein at least one of the particles is an agglomerate.
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein at least one of the particles is an agglomerate (Joseph [0138] teaches that particles may be agglomerates.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the particles of Document 1 with the agglomerate particles of Joseph in order to provide different functioning particles such as bonding particles or active particles, see Joseph [0143].
Regarding claim 16, modified Document 1 does not meet the claimed, the process according to Claim 1 wherein the process results in a solid additive inclusion efficiency of greater than 40% as measured according to the Inclusion Efficiency Test Method.
Joseph meets the claimed, wherein the process results in a solid additive inclusion efficiency of greater than 40% (Joseph does not explicitly teach the inclusion efficiency is greater than 40%, however, Joseph [0141] teaches that fine particulates may use adhesive or bonding to keep the particles within the fibers, [0160] also teaches that sloughing of the particles should be prevented.)
It would have been obvious to a person of ordinary skill in the art before the time of filing to modify the inclusion efficiency of the particles to be greater than 40% so that particles are not lost or shed, see Joseph [0160]. It would have been further obvious to combine the method of modified Document 1 with the inclusion efficiency of Joseph to prevent particles from being lost or shed, see Joseph [0160].
Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 modified by Joseph (US 2020/0115833) and Dreher (US 2015/0071572) hereinafter Document 2 
Regarding claim 12, Document 1 does not meet the claimed, the process according to Claim 8 wherein the particles exhibit a D50 particle size of from about 100 pm to about 5000 pm as measured according to the Particle Size Distribution Test Method.  
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the test method of Document 2 in order to effectively test the particle sizes, see Document 2 [0286].
Analogous in the field of fiber/particle structures, Joseph meets the claimed, wherein the particles exhibit a D50 particle size of from about 100 pm to about 5000 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed 100 pm – 5000 pm range, Joseph [0130] teaches various sizes and combinations of sizes may be used.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the size range taught by Joseph in order to choose a size that would best suit the conditions the article will be used in, see Joseph [0131]. It would have been obvious to combine the method of modified Document 1 with the particle size of Joseph in order to produce a fiber material having particulates that are sized to suit the particular conditions, see Joseph [0131].
 the process according to Claim 8 wherein the particles exhibit a D10 of greater than 44 pm as measured according to the Particle Size Distribution Test Method.
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein the particles exhibit a D10 of greater than 44 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed greater than 44 pm, Joseph [0130] teaches various sizes and combinations of sizes may be used.) 
It would have been further obvious to vary the distributions of the particle sizes as taught by Joseph in order to suit a variety of intended conditions, see Joseph [0131].
Regarding claim 14, modified Document 1 does not meet the claimed, the process according to Claim 8 wherein the particles exhibit a D90 of less than 1400 pm as measured according to the Particle Size Distribution Test Method.
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein the particles exhibit a D90 of less than 1400 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed less than 1400 pm, Joseph [0130] teaches various sizes and combinations of sizes may be used.)
It would have been further obvious to vary the distributions of the particle sizes as taught by Joseph in order to suit a variety of intended conditions, see Joseph [0131].
Regarding claim 17, Document 1 does not meet the claimed, the process according to Claim 1 wherein the solid additives are dispersed throughout the fibrous structure at an overall CD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method.
Joseph meets the claimed, wherein the solid additives are dispersed throughout the fibrous structure at an overall CD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method (Document 1 col. 1 lines 23-25 teach active agent containing particles, Document 2 [0148] teaches that active agents are distributed evenly throughout the fiber but does not teach particles, Joseph does not explicitly teach that the weight variation of the particles is less than 40%, however, Joseph [0160] teaches a uniform distribution of particles throughout the fiber web, a true uniform distribution would have a %RSD throughout the fiber in each direction of 0%.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dispersion of the particles to be more or less uniform to distribute the active agents on the particles around the fiber, see Document 2 [0148]. It would have been obvious to a person of ordinary skill in the art to combine the active-agent particles of modified Document 1 with the uniform distribution of Joseph to evenly distribute the active agent around the fiber, see Document 2 [0148].
the process according to Claim 1 wherein the solid additives are dispersed throughout the fibrous structure at an overall MD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method (Document 1 col. 1 lines 23-25 teach active agent containing particles, Document 2 [0148] teaches that active agents are distributed evenly throughout the fiber but does not teach particles, Joseph does not explicitly teach that the weight variation of the particles is less than 40%, however, Joseph [0160] teaches a uniform distribution of particles throughout the fiber web, a true uniform distribution would have a %RSD throughout the fiber in each direction of 0%.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dispersion of the particles to be more or less uniform to distribute the active agents on the particles around the fiber, see Document 2 [0148]. It would have been obvious to a person of ordinary skill in the art to combine the active-agent particles of modified Document 1 with the uniform distribution of Joseph to evenly distribute the active agent around the fiber, see Document 2 [0148].
Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. Applicant argues that none of the cited references teach the limitations of claim 1 as amended, specifically the step of commingling the filaments and additives at the formation zone on the collection device. Examiner disagrees. Although the previously cited embodiment taught comingling additives and fibers before collection on the belt, the embodiment in Document 1 Example 1 teaches that the fiber can be collected on a collection belt then the particles can be .
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744